DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/18 has being considered by the examiner, however, the foreign reference to S13002317 has not been considered because no date has being provided, and no date can be found on the reference or in the translation provided.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over prior art rejections, due to the claimed water/vapor responsive yarn of the fabric, along with the incision arrangement being staggered and tapered rows, and the incisions spanning the spacing between incisions of an adjacent row. The closet prior art is to Tebbe (6,767,850) and Gracey (US 6,332,221), Tebbe teaches a textile material with flaps/incisions that respond to moisture/vapor to increase the size of the flap opening creating a more air permeable material. However, Tebbe fails to teach any arrangement of the flaps/incisions being located on an upper torso garment in rows that are staggered and tapered, and the incisions spanning the length of the spacing between incisions in the adjacent row. Gracey teaches air permeable regions in an upper torso garment with perforations/slits, however, Gracey fails to teach the fabric having a yarn being water/vapor responsive such that the perforations/slits open when exposed to water/vapor. Further, Gracey fails to teach the arrangement of the rows of incisions that are tapered and staggered, and the incisions spanning the length of the spacing between incisions of the rows above and/or below. Many garments with incisions have been cited, but none have the staggered, tapered, spanning relationship in a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732